DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on February 07, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on February 07, 2022 has been entered.
The amendment of claims 1-6. 9, 11-14, 19 and 20is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956), and further in view of Asada’644 (US 2006/0200644).
     With respect to claim 1, Otsuka’956 teaches an information processing apparatus [regarding to the user terminal 100 shown in Fig.4] comprising: 
     a first printer driver (Fig.4, item 222); and 
     a second printer driver (Fig.4, item 200), 
     wherein the first printer driver includes prohibition information specific to a device that is to be controlled [as shown in Fig.4, the printer driver 200 (the second printer driver) obtains the print capabilities information from the printer driver 222 (the first printer driver) (paragraph 50). The print capabilities information is considered as the prohibition information specific to a MFP (Fig.4, item 101) that is to be controlled since the print capabilities information defines the functions which a MFP is able to be configured for printing (Fig.3)], 
     wherein the second printer driver is programed to associate the first printer driver with the second printer driver [as shown in Fig.4, the printer driver 200 (the second printer driver) obtains the print capabilities information from the printer driver 222 (the first printer driver) (paragraph 50). Therefore, the printer driver 200 (the second printer driver) is considered to programed to associate the printer driver 222 (the first printer driver) with the printer driver 200 (the second printer driver)], and 
     receiving print settings indicating a print instruction to the device that is to be controlled [as shown in Fig.4, the printer driver 200 (the second printer driver) obtains 
     transmit, to the device that is to be controlled, print data based on the print settings [As shown in Fig.6, when the “print” button 621 is being selected, the printer driver 200 (the second printer driver) transmits the print data based on print settings to a printer for printing (paragraph 105)].
     Otsuka’956 does not teach the print settings having been converted on a basis of the prohibition information included in the first printer driver.
     Asada’644 teaches the print settings having been converted on a basis of the prohibition information included in the first printer driver [the first printing processing in the first printer driver program is being converted to the second information for specifying a second process to be processed by the second printer driver program (claim 12). The print settings associated with the first printing processing in the first printer is considered being configured according the prohibition information which could not be configured in the first printer driver since the first printer driver is not able to provide any settings which are not supported by it].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka’956 according to the teaching of Asada’644 to convert the print setting information from the printer driver (Fig.4, item 222 in Otsuka’956) (the first printer driver) to a format which is can be used by the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) because this will allow the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to perform the printing operation for a print job more effectively.
claim 2, which further limits claim 1, Otsuka’956 does not teach wherein the second print driver transmits, to the first printer driver, the print settings before conversion based on the prohibition information, wherein the first printer driver converts, on the basis of the prohibition information, the print settings received from the second printer driver, and returns the converted print settings to the second printer driver.
     Asada’644 teaches wherein the second print driver transmits, to the first printer driver, the print settings before conversion based on the prohibition information [the first printing processing in the first printer driver program is being converted to the second information for specifying a second process to be processed by the second printer driver program (claim 12). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the print settings associated with the second printer driver program needs to transmit to the first printer driver program first in order to convert the first printing processing in the first printer driver program to the second information for specifying a second process to be processed by the second printer driver program because this will allow the print settings in the first printer driver program and the second printer driver program to be matched more effectively], 
     wherein the first printer driver converts, on the basis of the prohibition information, the print settings received from the second printer driver, and returns the converted print settings to the second printer driver [the first printing processing in the first printer driver program is being converted to the second information for specifying a second process to be processed by the second printer driver program (claim 12). Therefore, it would 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka’956 according to the teaching of Asada’644 to convert the print setting information from the printer driver (Fig.4, item 222 in Otsuka’956) (the first printer driver) to a format which is can be used by the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) because this will allow the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to perform printing the operation for a print job more effectively.
     With respect to claim 3, which further limits claim 1, Otsuka’956 teaches wherein the first printer driver generates information about a function and a sheet type which are usable in the device (Fig.6); 
     wherein the second printer driver receives the information from the first printer driver [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver)], and 
     wherein the second printer driver is further programed to exert control so as to cause a display to perform display in such a manner that only the information about the function and the sheet type which are usable in the device is selectable, the display 
     With respect to claim 4, which further limits claim 2, Otsuka’956 wherein the first printer driver generates information about a function and a sheet type which are usable in the device [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver). Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, the printer driver 222 (the first printer driver) (paragraph 50) is considered to generate information about a function and a sheet type which are usable in the device], 
     wherein the second printer driver receives the information from the first printer driver [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver)], and 
     wherein the second printer is further programed to exert control so as to cause a display to perform display in such a manner that only the information about the function and the sheet type which are usable in the device is selectable, the display being performed on a basis of the information received by the second printer driver [Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information].  
     With respect to claim 5, which further limits claim 3, Otsuka’956 teaches wherein the second printer driver exerts control so as to cause the display to perform display in such 
     With respect to claim 6, which further limits claim 4, Otsuka’956 teaches wherein the second printer driver exerts control so as to cause the display to perform display in such a manner - 40 -that only information about a function and a sheet type which are settable by the second printer driver is selectable (Fig.6).  
     With respect to claim 7, which further limits claim 1, Otsuka’956 teaches wherein the second printer driver is capable of controlling a plurality of types of devices whose usable functions or sheet types are different from one another [as shown in Fig.4, the printer driver 200 (the second printer driver) controls the plurality of printers and the printers are different models (paragraph 33)].  
     With respect to claim 8, which further limits claim 1, Otsuka’956 teaches wherein the second printer driver does not include information about a usable function and a usable sheet type which are specific to the device that is to be controlled [the printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74). Therefore, the printer driver (Fig.4, item 200) (the second printer driver) is considered not including information about a usable function and a usable sheet type which are specific to the device that is to be controlled before receiving the print capabilities from the printer driver (Fig.4, item 222)].  
     With respect to claim 9, which further limits claim 1, Otsuka’956 teaches wherein the second printer driver does not include the prohibition information specific to the device 
     With respect to claim 11, which further limits claim 1, Otsuka’956 teaches wherein the first printer driver uses an identical port to a port that is being used by the second printer driver [The printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74) and the print capabilities include the printing port corresponding to the printer driver (Fig.4, item 222) (the first printer driver) (paragraph 57). Therefore, the printer driver (Fig.4, item 222) (the first printer driver) using an identical port to a port that is being used by printer driver (Fig.4, item 200) (the second printer driver)].  
     With respect to claim 12, which further limits claim 2, Otsuka’956 teaches wherein the first printer driver use an identical port to a port that is being used by the second printer driver [The printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74) and the print capabilities include the printing port corresponding to the printer driver (Fig.4, item 222) (the first printer driver) (paragraph 57). Therefore, the 
       With respect to claim 13, which further limits claim 11, the combination of  Otsuka’956 and Asada’644 does not teach wherein, when there are a plurality of first printer drivers using the identical port to the port, the - 42 -association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver.  
    Since Otsuka’956 teaches that a printer driver (the first printer) associating with a printing port is being selected from a list of print drivers to create a “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver) (Fig.7). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention recognize to select a printer driver (the first printer) associating with a printing port from a list of print drivers having the identical port or having different the identical port to create “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver) (wherein, when there are a plurality of first printer drivers using the identical port to the port, the - 42 -association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver) because this will allow the “My Tab” to be created in the printer driver (Fig.4, item 200) (the second printer driver) more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Otsuka’956 and Asada’644 according to the teaching of Otsuka’956 to select a printer driver (the first printer) associating with a printing port from a list of print drivers having 
     With respect to claim 14, which further limits claim 12, the combination of Otsuka’956 and Asada’644 does not teach wherein, when there are a plurality of first printer drivers using the identical port to the port, the association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver.  
    Since Otsuka’956 teaches that a printer driver (the first printer) associating with a printing port is being selected from a list of print drivers to create a “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed recognize to select a printer driver (the first printer) associating with a printing port from a list of print drivers having the identical port or having different the identical port to create “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver) (wherein, when there are a plurality of first printer drivers using the identical port to the port, the - 42 -association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver) because this will allow the “My Tab” to be created in the printer driver (Fig.4, item 200) (the second printer driver) more effectively.

     With respect to claim 15, which further limits claim 1, Otsuka’956 teaches wherein, upon reception of an inquiry about a function and a sheet type which are usable in the device [the print capabilities is being requested (Fig.7, step S702). Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, print capabilities is considered including the information about a function and a sheet type which are usable in the device], the second printer driver transmits, to the first printer driver, the inquiry about the function and the sheet type which are usable in the device [The printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74) and the print capabilities include the function and the sheet type which are usable in the device corresponding to the printer (Fig.4, item 222) (the first printer driver) since 
     wherein, upon reception of the inquiry, the first printer driver returns, to the second printer driver, information about the function or the sheet type which are usable in the device [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver).], and 
     the second printer driver returns, to a source having transmitted the inquiry, the information which is returned - 43 -from the first printer driver and which describes the function and the sheet type which are usable in the device [Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, the printer driver (Fig.4, item 200) (the second printer driver) is considered to return, to a source having transmitted the inquiry, the information which is returned - 43 -from the printer driver (Fig.4, item 222) (the first printer driver) and which describes the function and the sheet type which are usable in the device in order to provide the print setting screen as shown in Fig.6].  
     With respect to claim 16, which further limits claim 2, Otsuka’956 teaches wherein, upon reception of an inquiry about a function and a sheet type which are usable in the device [the print capabilities is being requested (Fig.7, step S702). Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, print 
     wherein, upon reception of the inquiry, the first printer driver returns, to the second printer driver, information about the function or the sheet type which are usable in the device [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver).], and 
     the second printer driver returns, to a source having transmitted the inquiry, the information which is returned - 43 -from the first printer driver and which describes the function and the sheet type which are usable in the device [Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, the printer driver (Fig.4, item 200) (the second printer driver) is considered to return, to a source having transmitted the inquiry, the information which is returned - 43 -from the printer driver (Fig.4, item 222) (the first printer driver) and which describes the function and the sheet type which are usable in the device in order to provide the print setting screen as shown in Fig.6].  
     With respect to claim 19, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 19 claim the information processing apparatus of claim 1 execute to configure a printer driver.  Claim 19 is rejected for the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that 
     With respect to claim 20, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 20 claim the information processing apparatus of claim 2 execute to configure a printer driver.  Claim 20 is rejected for the same manner as described in the rejected claim 2. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956), Asada’644 (US 2006/0200644) and further in view of Moore’831 (US 6,952,831).
     With respect to claim 10, which further limits claim 7, the combination of Otsuka’956 and Asada’644 does not teach wherein the second printer driver includes common - 41 -prohibition information based on a function and a sheet type which are usable commonly in the plurality of types of devices, and the second printer driver converts again, on a basis of the common prohibition information, the print settings that have been obtained through conversion performed by the first printer driver.  
     Moore’831 teaches wherein the second printer driver includes common - 41 -prohibition information based on a function and a sheet type which are usable commonly in the plurality of types of devices [the universal driver (the second printer driver) includes the common printer driver functions (col.6, lines 8-9). Examiner views that the common printer driver functions include the common - 41 -prohibition information based on a function 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka’956 and Asada’644 according to the teaching of Moore’831 to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide the common printer driver function before obtaining the print capabilities from the printer driver (Fig.4, item 222 in Otsuka’956) because this will allow the functions of the printer driver to be provided more effectively.
     The combination of Otsuka’956, Asada’644 and Moore’831 does not teach the second printer driver converts again, on a basis of the common prohibition information, the print settings that have been obtained through conversion performed by the first printer driver.
     Since Otsuka’956 has suggested that the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver) (Fig.4) and Moore’831 teaches that the universal driver (the second printer driver) combines its common printer driver function with the printer driver function contained in the GPD file associated with a particular printer (col.6, lines 9-12). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide the common printer 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka’956 and Asada’644 to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide the common printer driver function and the particular printer driver function associated with the print capabilities information obtained from the printer driver (Fig.4, item 222 in Otsuka’956) (the first printer driver) (the second printer driver converts again, on a basis of the common prohibition information, the print settings that have been obtained through conversion performed by the first printer driver) because this will allow the printer functions to be provided in the printer driver more effectively.
     With respect to claim 17, which further limits claim 15, the combination of Otsuka’956 and Asada’644 does not teach wherein the second printer driver merges the information returned from the first printer driver, with common device information included in the second printer driver, the information describing the function and the - 44 -sheet type which are usable in the device, and returns, to the source having transmitted the inquiry, the information obtained through the merge.  
     Moore’831 teaches that the second printer driver merges the information returned from (a GPD file), with common device information included in the second printer driver, 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka’956 and Asada’644 according to the teaching of Moore’831 to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide both of the common printer driver functions and the particular printer driver functions after combining the common printer driver function with the particular printer driver functions associated the print capabilities obtained from the printer driver (Fig.4, item 222 in Otsuka’956) because this will allow the functions of the printer driver to be provided more effectively.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956), Asada’644 (US 2006/0200644) and further in view of Moore’831 (US 6,952,831).
     With respect to claim 18, which further limits claim 16, the combination of Otsuka’956 and Asada’644 does not teach wherein the second printer driver merges the information returned from the first printer driver, with common device information included in the second printer driver, the information describing the function and the 
     Moore’831 teaches that the second printer driver merges the information returned from (a GPD file), with common device information included in the second printer driver, the information describing the function and the - 44 -sheet type which are usable in the device, and returns, to the source having transmitted the inquiry, the information obtained through the merge [the universal driver (the second printer driver) combines its common printer driver function with printer driver function contained in the GPD file associated with a particular printer (col.6, lines 9-12). As shown in Fig.4, the universal driver (the second printer driver) provides the printer function and the sheet type which are associated with common device information and the particular printer information].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka’956 and Asada’644 according to the teaching of Moore’831 to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide both of the common printer driver functions and the particular printer driver functions after combining the common printer driver function with the particular printer driver functions associated the print capabilities obtained from the printer driver (Fig.4, item 222 in Otsuka’956) because this will allow the functions of the printer driver to be provided more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674